DETAILED ACTION
Claims 1 through 20 originally filed 11 June 2020. By response to restriction requirement received 16 November 2021; Invention A is elected for examination and claims 16 through 20 are withdrawn from consideration. Claims 1 through 15 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention A in the reply filed on 16 November 2021 is acknowledged.

Claims 16 through 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (Schneider, US Pub. 2005/0036530).
Schneider was part of IDS received 24 August 2021.

Regarding claim 1, Schneider discloses, "A plurality of light-emitting quantum well layers configured to emit infrared laser light by using an intersubband transition" (p. [0034], [0045], Fig. 1, pts. 1 and 3, and Fig. 4, pt. 3).  "A plurality of injection quantum well layers configured to relax carrier energy" (p. [0034], Fig. 1, pts. 2 and 3, and Fig. 4, pt. 3).  "The light-emitting quantum well layers and the injection quantum well layers being stacked alternately" (p. [0039], Fig. 3, pts. 3 and 3', and Fig. 4, pt. 3).  "The injection quantum well layers relaxing the energy of carriers injected from the light-emitting quantum well layers" (p. [0016] and Fig. 4, pt. 3, where the transition area operates through transitions in a miniband similarly to the disclosed injection region).  "The light-emitting quantum well layers and the injection quantum well layers including barrier layers" (p. [0034] and Fig. 4).  "At least one barrier layer including a first region, a binary compound semiconductor thin film and a second region" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "The binary compound semiconductor thin film being provided between the first and second regions" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "The first and second regions being of a first ternary compound semiconductor including Group III atoms and a Group V atom" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "The binary compound semiconductor thin film including one Group III 

Regarding claim 2, Schneider discloses, "Wherein a conduction band edge energy of the binary compound semiconductor thin film is greater than a conduction band edge energy of the first ternary compound semiconductor" (p. [0037] and Fig. 4, pt. 4).  

Regarding claim 3, Schneider discloses, "Wherein the binary compound semiconductor thin film is thin enough not to quantize the energy band of the first and second region" (p. [0018], [0038], and Fig. 4, pt. 4, where layer 4 must share this physical property with the layer of the present invention because layer 4 is of minimum thickness).  

Regarding claim 4, Schneider discloses, "A substrate" (p. [0044]).  "Wherein the light-emitting quantum well layers and the injection quantum well layers are stacked alternately on the substrate" (p. [0044]).  "The binary compound semiconductor thin film has a surface opposite to the substrate" (Fig. 4, pt. 4).  "The surface being stabilized by the Group V atom" (p. [0044] and Fig. 4, pt. 4, where layer 4 exhibits all disclosed material requirements of the binary compound semiconductor and thus must also exhibit this properly of stability).  

Regarding claim 5, Schneider discloses, "Wherein the light-emitting quantum well layers each include a barrier layer of a first ternary compound semiconductor and a well layer of the second ternary compound semiconductor" (p. [0037]).  "The second ternary compound semiconductor including Group III atoms and a Group V atom" (p. [0037]).  "The well layer .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 through 15 rejected under 35 U.S.C. 103 as being unpatentable over Schneider.

Regarding claim 6, Schneider discloses, "A first multilayer including a first layer and two second layers" (Fig. 4, where the first layer corresponds to the well in which transition is depicted and the second layers are the barriers on either side of that layer).  "The first layer being of a ternary compound semiconductor including a first metallic element and a second metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Ga).  "The two second layers being of another ternary compound semiconductor including the first metallic element and a third metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Al).  "The two second layers each having a wider bandgap than a bandgap of the first layer" (p. [0037] and Fig. 4).  "The first layer being provided between the two second layers" (p. [0037] and Fig. 4).  "A second multilayer including a third layer and two fourth layers" (Fig. 4, where the third layer corresponds to the first well in the transition region immediately right of B2 and the two fourth layers correspond to the barrier layers adjacent to that well layer).  "The third layer being St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 7, Schneider discloses, "Wherein a plurality of the first multilayers and a plurality of the second multilayers are provided" (p. [0039], Fig. 3, pts. 3 and 3', and Fig. 4, pt. 3).  

Regarding claim 8, Schneider discloses, "Wherein a conduction band of the second layer is at a higher energy level than a conduction band of the first layer" (p. [0037] and Fig. 4).  "A conduction band of the fourth layer is at a higher energy level than a conduction band of the third layer" (p. [0037] and Fig. 4).  

Regarding claim 9, Schneider discloses, "Wherein the conduction band of the first layer is at the same energy level as the conduction band of the third layer" (p. [0037] and Fig. 4).  

Regarding claim 10, Schneider discloses, "A substrate" (p. [0044]).  "Wherein the first multilayer and the second multilayer are stacked on the substrate" (p. [0044]).  

Regarding claim 11, Schneider discloses, "Wherein the first multilayer further includes another first layer and a fifth layer" (Fig. 4, pt. B1, where barrier B1 corresponds to the fifth layer).  "Said another first layer being provided between one of the two second layers and the fifth layer" (Fig. 4, pt. B1).  "The fifth layer having a wide bandgap than the band gap of said another first layer" (p. [0037] and Fig. 4, pt. B1).  "The fifth layer includes a third sublayer and a fourth sublayer" (p. [0037] and Fig. 4, pts. 4 and B1).  "The third sublayer being of the binary compound semiconductor including the third metallic element" (p. [0037] and Fig. 4, pts. 4 and B1).  "The fourth sublayer being of said another ternary compound semiconductor" (p. [0037] and Fig. 4, pts. 

Regarding claim 12, Schneider discloses, "Wherein the first metallic element is indium" (p. [0037]).  "The second metallic element is gallium" (p. [0037]).  "The third metallic element is aluminum" (p. [0037]).  

Regarding claim 13, Schneider discloses, "Wherein the binary compound semiconductor and the ternary compound semiconductors further include arsenic" (p. [0037]).  

Regarding claim 14, Schneider discloses, "Wherein energy levels in the first layer of the first multilayer is quantized" (p. [0018], [0038], and Fig. 4, pt. 4, where layer 4 must share this physical property with the layer of the present invention because layer 4 is of minimum thickness).  

Regarding claim 15, Schneider discloses, "Wherein the first layer of the first multilayer further includes a sublayer of another binary compound semiconductor including the first metallic element or the second metallic element" (p. [0037] and Fig. 4, pt. 5).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caneau et al. (Caneau, US Pub. 2013/0136148) is cited for teaching the inclusion of several blocking layers within barrier layers subsequent to an emission region in a quantum cascade laser.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828